Citation Nr: 1212218	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-25 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Hartford, Connecticut. The Veteran relocated and jurisdiction of the record was therefore transferred to the St. Petersburg, Florida RO.

The Veteran testified at a formal hearing at the RO in July 2005, and a transcript is of record. This case was previously before the Board in November 2007 and September 2010 and was remanded for additional development.  


FINDINGS OF FACT

1. The Veteran did not have a left shoulder disorder which pre existed his entry onto active military duty. 

2. The evidence is in approximate balance as to the question of whether the Veteran's left shoulder disorder was incurred as a result of active military service. 


CONCLUSION OF LAW

Through operation of the benefit of the doubt doctrine, the criteria for the establishment of service connection for a left shoulder disorder are met. 38 U.S.C.A. §§ 1111 , 1137 (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board presently grants the Veteran's claim of service connection for a left shoulder disorder. Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).

On the Veteran's October 1974 service entrance medical questionnaire, he reported the he once had, or then had a "painful or trick shoulder." On the same form, apparently a service department contract physician noted that the Veteran had a history of dislocation of his shoulder in 1972 with no residuals.  A clinical examination of his upper extremities was normal.  

A 1975 medical board report provided a diagnosis of recurrent dislocation of the left shoulder.  The report stated that the Veteran was at the Recruit Training Center (RTC) for two weeks and complained of severe pain in the left shoulder and multiple dislocations for the past two years.  He had several episodes of dislocation during boot camp.  A physical examination of the Veteran at that time was within normal limits, with the exception of tenderness over anterior capsule.  X-rays were normal, but included left shoulder severe pain.  The medical board concluded that his condition existed prior to entry into service and the Veteran did not meet the minimal requirements for enlistment.  The Veteran was discharged from service in July 1975.  

In October 1975, the Veteran underwent a surgical repair of his left shoulder, including placement of a pin for stabilization.  Records from that surgery note that the Veteran first had a dislocation of his left shoulder two and a half years previously, with no subsequent dislocations until service.  He then reported that he had developed chronic recurrent dislocations of his left shoulder with dislocations occurring nearly daily.  

Service connection for a left shoulder disorder was initially denied by a rating decision in April 1976.  No complaints of a shoulder disorder are evidenced in the record until 1999, when the Veteran underwent rotator cuff repair surgery to his left shoulder after an occupational injury.  

In September 2004, the Veteran petitioned VA to reopen his claim. In due course, the RO conducted a de facto reopening of the claim by affording the Veteran a VA medical examination in February 2006. See 38 U.S.C.A. § 5103A. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (holding that unless new and material evidence has been submitted, the duty to assist does not attach). In addition to the February 2006 VA examination, the Board directed further medical inquiry which was conducted in September 2011. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The law provides that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 , 1137 (West 2002). Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2011). 

Of particular significance to this matter, the law also states that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. Id.  § 3.304(b)(1). 

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); 38 U.S.C.A. § 1153  (West 2002). If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection." Wagner, 370 F.3d at 1096 . That is to say, no deduction will be made for the degree of disability existing at the time of the veteran's entry into service. Id.; 38 C.F.R. § 3.322  (2010).

As noted, when the Veteran was examined in October 1974, he reported that he had, or once had shoulder symptoms. By law, the Veteran's mere reporting of such symptoms does not constitute a recording of pre-existing conditions such that the presumption of soundness does not apply. 38 C.F.R. § § 3.304(b)(1).
 
The burden then falls upon the Government to show that the disorder at issue preexisted acceptance into military service by "clear and unmistakable evidence." Regarding the characteristics of clear and unmistakable evidence, 'the word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebateable. Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) (other citations omitted). 

The Courts have also observed that the standard of proof for rebutting the presumption of soundness is not merely evidence that may be termed "cogent and compelling," or amounting to a sufficient showing, but evidence that is clear and unmistakable or, undebateable. Further, the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service. Cotant v. Principi, 17 Vet. App. 116, 132 (2003), citing Vanerson. 

Clear and unmistakable evidence rebutting the presumption of soundness can be any evidence of record. The implementing regulation, 38 C.F.R. § 3.304(b)  (2010), includes consideration of medical judgment, accepted medical principles, history with regard to clinical factors pertinent to basic character, origin, development of injury or disease, and 'thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.' Adams v. West, 13 Vet. App. 453, 456   (2000).

The Board has carefully examined all of the evidence of record, in particular the VA examinations of February 2006 and September 2011. Although they both found that the Veteran had a pre-existing left shoulder disorder, both reports are first premised upon the Veteran's subjective report, which is not sufficient to constitute a recording of a pre-existing disorder. 

Further, both reports cite the Veteran's subjective account of a 1999 surgery to repair an acromioclavicular injury - i.e., a rotator cuff injury. While the 1999 surgery is relevant to the question of the Veteran's then-level of disability, both reports do not account for the fact that within three months of his separation from active duty, the Veteran underwent a left shoulder surgery at the West Haven VA Medical Center, and that the Veteran reported continuous symptoms of left shoulder pain since his discharge from active duty. As to the latter, the Veteran is a layperson who is competent to make such an allegation. See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

In sum, the law which mandates that VA apply the clear and unmistakable evidence standard to the issue of the pre-existence of a disorder compels the conclusion that the Veteran did not have a left shoulder disability when he was accepted for service. 
Further, that the Veteran underwent rotator cuff surgery within three months of his discharge because of physical disability places the evidence in approximate balance as to incurrence of the disorder. Service connection for a left shoulder disorder will therefore be granted under the benefit-of-the-doubt-doctrine. 

The Board makes no pronouncement as to the rating of the disorder now service connected. The RO will assign an appropriate disability rating. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for a left shoulder disorder is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


